UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21700 Tortoise North American Energy Corporation (Exact Name of Registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of Principal Executive Offices) (Zip code) David J. Schulte, 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and Address of Agent For Service) Registrant's telephone number, including area code: 913-981-1020 Date of fiscal year end: November 30 Date of reporting period: June 30, 2011 Item 1. Proxy Voting Record Company Name Meeting Date CUSIP Ticker Buckeye Partners LP June 7, 2011 BPL Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: Issuer For For 1) Forrest E. Wylie For For 2) Joseph A. Lasala, Jr. For For 3) Martin A. White For For Ratification of Deloitte & Touche LLP Issuer For For Advisory resolution on executive compensation Issuer 3 Years For Advisory vote on the frequency of future advisory votes on executive compensation Issuer Company Name Meeting Date CUSIP Ticker MarkWest Energy Partners, LP June 1, 2011 MWE Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer Frank M. Semple Donald D. Wolf Keith E. Bailey Michael L. Beatty Charles K. Dempster Donald C Hepperman William A. Kellstrom Anne E. Fox Mounsey William P. Nicoletti For For To approve, on an advisory basis, the compensation of thePartnership's named executive officers as described in thePartnership's Proxy Statement for the 2011 Annual Meeting of Common Unitholders Issuer 3 Years For To recommend, on an advisory basis, the frequency of theadvisory vote on the compensation of the Partnership's named executive officers Issuer For For Ratification of Deloitte & Touche LLP as the Partnerships's Independent Public Accountants for the fiscal year ending December 31, 2011 Issuer Company Name Meeting Date CUSIP Ticker Copano Energy, LLC May 18, 2011 CPNO Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer James G Crump Ernie L. Danner Scott A. Griffiths Michael L. Johnson Michael G. Macdougall R. Bruce Nothcutt T. William Porter William L. Thacker For For Ratification of Deloitte & Touche LLP as Independent Registered Public Accounting Firm for 2011 Issuer For For Approval of an Amendment to the Long-Term Incentive Plan to increase the number of Common Units From 5,000,000 to 6,200,000 Issuer For For Approval of an Amendment to the Long-Term Incentive Plan to extend the term of the Plan from November 15, 2014 to November 15, 2019 Issuer For For Advisory vote on the compensation philosophy, policies and procedures and the executive compensation disclosed in the Proxy Statement Issuer 3 Years For Advisory vote on the frequency of the advisory vote on executive compensation Issuer Company Name Meeting Date CUSIP Ticker Legacy Reserves LP May 11, 2011 LGCY Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer Cary D. Brown Kyle A. McGraw Dale A. Brown G. Larry Lawrence William D. Sullivan William R. Granberry Kyle D. Vann For For Advisory resolution approving executive compensation Issuer 3 Years For Advisory vote on frequency of advisory votes on executive compensation Issuer For For Ratification of the appointment of BDO USA, LLP as Independent Registered Public Accounting firm for the fiscal year ending December 31, 2011 Issuer Company Name Meeting Date CUSIP Ticker Nustar Energy L P May 5, 2011 67058H102 NS Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For To approve the Nustar GP, LLC Third Amended and Restated 2000 Long-Term Incentive Plan increasing the total number of Common Units available under the Plan to 3.25 Million Issuer For For Ratify the Appointment of KPMG LLP as Nustar Energy L.P.'s Independent Registered Accounting Firm for 2011 Issuer Company Name Meeting Date CUSIP Ticker Magellan Midstream Partners LP April 27, 2011 MMP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer James C. Kempner Michael N Mears James R. Montague For For Proposal to amend Long-Term Incentive Plan Issuer For For Advisory vote on executive compensation Issuer 3 Years For Advisory vote on frequency of vote on executive compensation Issuer Company Name Meeting Date CUSIP Ticker Linn Energy, LLC April 26, 2011 LINE Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer Michael C. Linn Mark E. Ellis George A. Alcorn Terrence S. Jacobs Jeffrey C. Swoveland Joseph P. McCoy For For
